Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 15, 2021 wherein claim 54 is amended.  This application is a continuation of US application 15/452324, now US patent 10294474, filed March 7, 2017, which claims benefit of provisional applications 62,456339, filed February 8, 2017, and 62/383221, filed September 2, 2016.
Claims 54-57 are pending in this application.
Claims 54-57 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 15, 2021, with respect to the rejection of instant claims 54, 56, and 57 for claiming the same invention as claims 21-23 and 39 of US application 16/363108, has been fully considered and found to be persuasive to remove the rejection.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 15, 2021, with respect to the rejection of instant claims 54-57 for claiming the same invention as claims 1 and 35 of US application 16/756440, has been fully considered and found to be persuasive to remove the rejection.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 15, 2021, with respect to the rejection of instant claims 54-57 for claiming the same invention as claims 1, 11, 12, and 14 of US application 16/131377, 

	Currently claims 54-57 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 15, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a conjugate of a nucleic acid with a multivalent galactosamine ligand.  The conjugate is specifically defined by the presence of a particular cyclohexyl-containing linking moiety.
	The claimed conjugates ae not disclosed in or suggested by the prior art.  Specifically, while it is generally known to prepare multivalent clusters of ligands such as N-acetyl-galactosamine for targeting of therapeutic agents, (See for example US pre-grant publication 2016/0102120 or PCT publication WO2008/098788, both cited in PTO-1449) the prior art does not disclose the specific chemical structure of the linkers used in the claimed conjugates.  While linkers are not usually expected to possess biological activity themselves, absent any specific teachings directing one of ordinary skill in the art to specific linkers, it would not be obvious to modify prior art conjugates so as to arrive at any arbitrarily selected structure.  Therefore the claimed conjugates are not an obvious variant of prior art multivalent N-acetyl-galactosamine targeting moieties.

Accordingly, Applicant’s amendment submitted February 15, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/12/2021